Citation Nr: 0625442	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
foot hallux valgus with tendon transplant and bunionectomy.

2.  Entitlement to a rating in excess of 20 percent for left 
foot hallux valgus with tendon transplant and bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern

INTRODUCTION

The veteran had active service from January 1972 to December 
1974.

This matter comes to the Boards of Veteran's Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The veteran was afforded a personal hearing at the RO before 
the undersigned Acting Veterans Law Judge in May 2006.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's right and left foot hallux valgus with tendon 
transplant and bunionectomy are currently evaluated as 20 
percent disabling under Diagnostic Code 5284 on the basis of 
foot injury resulting in moderately severe symptoms.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2005). 

Higher ratings are available for severe foot injuries or loss 
of use of the foot; 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004); for severe malunion or nonunion of tarsal and 
metatarsal bones; 38 C.F.R. § 4.71a, Diagnostic Code 5283 
(2005); and for acquired claw foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2005).

In an April 2004 letter a VA physician explained that the 
veteran's metatarsal joint replacement surgeries resulted in 
a gout attack and bone destruction.  The letter also noted 
that the joint replacement has moved, causing continued pain.  
The veteran echoed these sentiments during his May 2006 
hearing, explaining that his left foot rejected the joint 
replacement, and that he began experiencing arthritis after 
the joint replacement surgery on his right foot.  
Complications from surgery prompted the physician to place 
the veteran on convalescence, and the RO granted the veteran 
a 100 percent rating from February 2004 to May 2004, and from 
September 2004 to December 2004.

A May 2003 physician statement in support of the veteran's 
claim is also of record.  This VA physician noted severe 
degenerative changes in the bilateral great toe joints, and 
decreased joint space with narrowing in the medial, lateral 
and dorsal joints.  The physician also noted that the veteran 
would continue to experience foot pain due to the progressive 
deformity resulting from his foot condition and subsequent 
joint replacement surgeries.  

With regard to evaluation of his service-connected left and 
right foot hallux vagus with tendon transplant and 
bunionectomy, the veteran's most recent VA examination was in 
November 2002.  Although a new examination is not required 
simply because of the time which has passed since the last 
official examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  This was accomplished at the May 
2006 Board hearing, when the veteran testified that his 
disability had worsened due to arthritis and complications 
from the joint replacement surgeries performed in October 
2003 and September 2004.  

With the competent medical evidence confirming surgical 
complications, and the veteran's candid testimony regarding a 
perceived increase in severity, the veteran should be 
afforded a new examination to assess the nature and severity 
of residuals of these service-connected foot disabilities.  
Additionally, updated VA treatment records should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records 
dated since March 2005.

2.  Schedule the veteran for a VA 
examination to address the nature and 
severity of his service-connected residuals 
of right and left foot hallux valgus with 
tendon transplant and bunionectomy.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner in 
connection with the examination.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported.  The examiner 
should provide a discussion as to any 
evidence of foot injury resulting in severe 
symptoms or loss of use of the foot, marked 
deformity, severe malunion or nonunion of 
tarsal and metatarsal bones, and pes cavus 
or acquired claw foot.  The examiner should 
also specifically report any additional 
functional loss due to pain, weakness, 
fatigue, and/or incoordination.  All 
opinions and conclusion expressed must be 
supported by a complete rationale in a 
report.

3.  The RO should then review the expanded 
record and determine if higher ratings are 
warranted for service-connected left and 
right foot hallux valgus with tendon 
transplant and bunionectomy.  If the 
decision remains adverse, a supplemental 
statement of the case should be prepared, 
and the veteran and his representative 
should be given a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


